Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	Claims 1-7 & 9-18 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument filed on 08/04/2022, claims has been found allowable because the prior art of record, does not teach, suggest or disclose “wherein the PCCR based eye tracker is unable to track movement of the at least one first eye position when the subject gazes at points located outside a circle, wherein the PCCR based eye tracker is used to track movement of the at least one first eye position of the subject when the subject gazes at points located inside the circle, and wherein the non-PCCR based eye tracker is used to track movement of the at least one second eye position of the subject when the subject gazes at points located outside the circle, the eye tracking system being configured to: obtain at least one first eye position of a subject by applying the PCCR based eye tracker on an image set depicting the subject; and calibrate a head model of the non-PCCR based eye tracker, as applied on the image set, for the subject using the obtained at least one first eye position from the PCCR based eye tracker as ground truth, wherein the head model comprises facial features that include at least one second eye position, and wherein the calibrating involves positioning the head model in order for its at least one second eye position to be consistent with the at least one first eye position given by the PCCR based eye tracker” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD K TALUKDER/Primary Examiner, Art Unit 2648